       Case: 1:21-cv-01711-SO Doc #: 7 Filed: 09/09/21 1 of 3. PageID #: 283




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


P.M., a Minor, By and Through Her Parent,
                                    :
TERPSEHORE MARAS,                   :
                                    :                     CASE NO. 1:21 CV 1711
                 Plaintiffs,        :
                                    :                     JUDGE SOLOMON OLIVER, JR.
          vs.                       :
                                    :
MAYFIELD CITY SCHOOL DISTRICT BOARD :                     MOTION TO DISMISS
OF EDUCATION, et al.                :
                                    :
                 Defendants.        :



        Pursuant to Federal Rule of Civil Procedure 12(b)(1), Defendants the Mayfield City

School District Board of Education (the “Board”), its Superintendent Dr. Michael J. Barnes (the

“Superintendent”), and its members Ron Fornaro, Sue Grozek, Al Hess, George Hughes, and

Jimmy Teresi (collectively, “Defendants”) move to dismiss the Complaint filed by Plaintiff

Terpsehore Maras (“Plaintiff”).

        As explained more fully in the combined Memorandum in Opposition to Plaintiff’s

Motion for a TRO and Cross-Motion to Dismiss (Dkt. # 6), Plaintiff lacks standing and, thus, the

Court lacks subject matter jurisdiction because Ohio law does not allow Plaintiff to bring an

action pro se on her daughter’s behalf. Shepherd v. Wellman, 313 F.3d 963, 965 (6th Cir. 2002)

(parent cannot bring action pro se on behalf of minor child). In addition, Plaintiff has not

otherwise identified any violation causing injury to herself personally and, thus, lacks standing to

pursue claims in her own name. Buchholz v. Tanick, 946 F.3d 855 (6th Cir. 2020) (standing

requires a concrete, particularized injury); Claybrook v. Birchwell, 199 F.3d 350, 357 (6th Cir.

2000) (claims brought pursuant to Section 1983 are “entirely personal to the direct victim of the

alleged constitutional tort”).
       Case: 1:21-cv-01711-SO Doc #: 7 Filed: 09/09/21 2 of 3. PageID #: 284




       Defendants incorporate the arguments in their combined Memorandum in Opposition to

Plaintiff’s Motion for a TRO and Cross-Motion to Dismiss (Dkt. # 6) as if set forth fully herein

and refer the Court to their Opposition to Plaintiff’s Motion for a TRO and Cross-Motion to

Dismiss for the arguments supporting dismissal.

                                                   Respectfully Submitted,


                                                   /s/ Thomas L. Feher
                                                   Thomas L. Feher (#0038575)
                                                   Tom.Feher@ThompsonHine.com
                                                   THOMPSON HINE LLP
                                                   3900 Key Center
                                                   127 Public Square
                                                   Cleveland, Ohio 44114
                                                   Phone: (216) 566-5500
                                                   Fax: (216) 566-5800

                                                   Stephanie M. Chmiel (#0087555)
                                                   Stephanie.Chmiel@ThompsonHine.com
                                                   THOMPSON HINE LLP
                                                   41 South High Street, Suite 1700
                                                   Columbus, Ohio 43215
                                                   Phone: (614) 469-3200
                                                   Fax: (614) 469-3361

                                                   Attorneys for Defendants




                                             -2-
       Case: 1:21-cv-01711-SO Doc #: 7 Filed: 09/09/21 3 of 3. PageID #: 285




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of September, 2021, a copy of the foregoing Motion

to Dismiss was filed electronically with the United States District Court for the Northern District

of Ohio. Notice was sent to Plaintiff at mayfieldparentsunion@gmail.com.


                                                     /s/ Thomas L. Feher
                                                     One of the Attorneys for Defendants
